DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims earliest priority to Foreign applications, DENMARK PA201870030 filed 01/17/2018 and DENMARK PA201870392 filed 06/14/2018
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1 and 12-25 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug 16 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed July 28 2022, with respect to the rejection(s) of claim(s) 1, 12-18, and 20-23 as being obvious under US 2014/107092 ("the '092 application) and 2017/196937 ("the '937 application) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Claims 1, 12-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being obvious over US 2014/107092, as evidenced by De Weirdt and Van de Wiele (npj Biofilms and Microbiomes (2015) 1, 15026;.2015.26), in view of US 2017/196937.
Applicant's arguments filed July 28 2022, with respect to the rejection(s) of claim(s) 19 as being obvious under US 2014/107092, in view of US 2017/196937 as applied to claims 1, 12-18 and 20-23, in further view of Da Violante et al. (Biol. Pharm. Bull. 25(12) 1600-1603 (2002)) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Claim 19 is rejected under 35 U.S.C. 103 as being obvious over US 2014/107092, as evidenced by De Weirdt and Van de Wiele (npj Biofilms and Microbiomes (2015) 1, 15026;.2015.26), in view of US 2017/196937 as applied to claims 1, 12-18 and 20-23, in further view of Da Violante et al. (Biol. Pharm. Bull. 25(12) 1600-1603 (2002))

New Claim Rejections as Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/107092, as evidenced by De Weirdt and Van de Wiele (npj Biofilms and Microbiomes (2015) 1, 15026;.2015.26), in view of US 2017/196937.
 Claim 1 is directed to a method of inhibiting colorectal cancer tumors promoted by a fusobacterium in a subject comprising:
selecting a subject that has one or more colorectal cancer tumors promoted by a fusobacterium; 
and/or a bacterial biofilm associated with such tumors; and
administering a composition comprising fosfomycin locally into the bowel lumen of said selected subject. 
The specification notes the association Fusobacteria (such as F. Nucleatum) where such bacteria are detected in colorectal (CRC) tumors by the presence of DNA and RNA; where Fusobacteria are known to enhance and protect cancer cells against natural killer cells and tumor-infiltrating T-cells; and such Fusobacteria are present in the bacterial biofilms of the colorectal tumors, see generally Background of the Invention, pages 2-3.
Thus, prior art directed to the selection of the claimed subject in need, suffering from colon cancer tumors caused/promoted by fusobacterium or a bacterial biofilm associated with such tumors, as noted by the Background of the Art, would be relevant to the obviousness analysis. Further, prior art teaching the treatment of a subject with fusobacteria, with an antibiotic effective against fusobacteria (fosfomycin) would also be relevant.
Regarding claim 1 and the limitation of a selection of a subject in need (i.e. with fusobacterium promoted colorectal tumors and/or a biofilm associated with it), US Pub 092 discloses methods of detecting and treating colorectal cancer in a subject (see abstract) in particular, the discovery of Fusobacterium can be a proximal cause of colorectal cancer, see paragraph 5. US Pub 092 discloses that an association of fusobacterial with tumors via Linear Discriminant Analysis that identifies Fusobacterium as the most differentially abundant taxon in colon tumor versus normal specimens by 16S rDNA sequencing in 95 individuals, see Figure 2C.
With regard to the limitation of a bacterial biofilm associated with colon cancer cells, it is known that said biofilm is associated with colorectal (CRC) tumors as the “biofilm associated with CRC tumors is characteristically thick and continuous, invading the deeper mucous layer and lying in contact with colonic epithelial cells both over the tumor and in adjacent normal epithelium,” see page 2, lines 7-10 of the specification
US Pub 092 discloses the selection of such colon cancer patients in need, where it notes the detection of Fusobacterium sequences in colon cancer DNA, where experiments were performed to determine whether Fusobacterium could be detected in histological sections of colon cancer, and if so, where, see paragraph 99. US Pub 092 discloses Fusobacterium probes detected bacteria in the colorectal cancer and normal tissue sections and were quantitated within the lamina propria and mucus, Id at paragraph 99.  Accordingly, the selection of colon rectal cancer patients by US Pub 092 would necessarily entail selection of colorectal cancer tumors promoted by fusobacterium and a bacterial biofilm associated with such tumors.
Additionally, as evidenced by De Weirdt and Van de Wiele,1 the human gut microbiome is “a structured microbial community that operates like a microbial organ within the human host. A minor but important part of this microbiome is the ability to colonise and thrive within the mucous layer that covers the colon epithelium. . . . Embedded in the host-secreted mucous matrix, they form a ‘mucosal biofilm’ with a distinct composition and functionality,” see abstract.
Per the selection limitation of claim 1, US Pub 092 discloses predicting a risk of colon cancer via a comparison of Fusobacterium in a potential colon cancer patient compared to a reference (non-cancer) level of Fusobacterium; levels above said reference level indicates an increased risk of having or developing colorectal cancer, see paragraph 7. See also Figures 6-7 and paragraphs 31 and 33. Similarly, US Pub 092 that discloses diagnosing colorectal cancer in a subject (paragraph 7) and selecting a subject for treatment of colon cancer (see paragraph 9) via the same comparison of Fusobacterium levels in a subject versus a reference level in a normal sample.  
Regarding the step of the administration of an antibiotic (to treat fusobacterium) to said selected colon cancer patient, US Pub 092 discloses the use of therapeutically effect amounts antibiotics effective against Fusobacteria (and the manufacture of a medicament for use) in a method of treating, delaying development of, or reducing risk of developing, colorectal cancer in a subject, see paragraphs 12-13 and 49-50. More specifically, the antibiotics includes various penicillin drugs, including carbapenem, see paragraph 14.
Regarding the limitation that the antibiotic is administered in the local lumen of said selected colon cancer patient, US Pub 092 discloses the antibiotic is formulated in an oral composition formulated for delivery to the colon of the subject, see paragraphs 16 and 19. Similarly, US Pub 092 discloses the antibiotic is formulated for rectal administration, which reads upon the limitation of local lumen delivery and targeting colorectal cancer in a subject, see paragraph 20. In fact US Pub 092 discloses presence of Fusobacterium in the colonic mucosa of colorectal tumor samples (providing one of ordinary skill in the art to look towards delivery into the lumen as the mucosa is present in a subject’s intestinal lumen), as per Figure 3 and paragraph 28. 
While disclosing the limitations of selecting a patient for treatment of colon cancer, as well as the bacterial biofilm based on the levels of Fusobacteria in said patient and treating said patient with a therapeutically effective amount of an antibiotic, US Pub 092 does not disclose the use of fosfomycin as required by claim 1. 
Regarding the limitation of treatment of a subject in need with Fusobacterium via the use of fosfomycin, US Pub 937 discloses use of a composition comprising fosfomycin in the treatment, prevention or alleviation of a bowel condition (IBD) by administration of the composition into the intestinal lumen, see abstract, paragraphs 5, 6, 24, 124 and 145. In particular, US Pub 937 discloses that the antibiotic fosfomycin has bactericidal activity against Fusobacterium, see paragraph 94.
Accordingly, the rationale to support a finding of obviousness are the prior art elements (subjects inflicted with a fusobacterial infection in the bowel (intestinal lumen), are treated with the antibiotic fosfomycin and where it is known such fusobacterium are known to be associated with biofilms, that are known to be present in the mucus and cells of the colon) according to known methods (treating colorectal cancer patients in need with an antibiotic, where said cancer is caused by or linked to fusobacterium) to predictably arrive at the claimed invention.
Claim 12 is directed to the method according to claim 1, wherein the composition further comprises one or more additional antimicrobial or antibiotic agents as active ingredients (as per claim 13 where the additional antibiotics are metronidazole, a carbapenem, or imipenem).
Regarding claims 12-13 and the use of additional antimicrobial or antibiotic agents as active ingredients, US Pub 937 discloses not only the use of fosfomycin against Fusobacteria (see abstract, paragraphs 5, 6, 24, 124 and 145) but also its “considerable synergism in bactericidal effect on a large number strains of organisms from the susceptible genera mention (i.e., Fusobacteria) when used in combination with a large number of antibiotics of the penicillin, cephalosporin, aminoglycoside, macrolide and lincosamide types, see paragraph 97.  
Further, US Pub 937 discloses for its method treating fusobacterial induced colon cancer, the use of antibiotics, such as various penicillin-type/variant drugs (see paragraph 59); cephalosporins (see paragraph 60); carbapenem (see paragraph  61, specifically imipenem, among others); and metronidazole (see paragraph 67). 
Regarding claim 14 and the limitation of fosfomycin trometamol, US Pub 937 discloses fosfomycin trometamol, see paragraphs 96 and 99.
Regarding claim 15 and the limitation of fosfomycin disodium, US Pub 937 discloses the fosfomycin disodium salt, see paragraphs 96 and 99.
Claim 16 discloses the method according to claim 1, wherein the composition is formulated as a dry powder or granulate configured to be dissolved in an aqueous medium before delivery into the bowel lumen.
Regarding claim 16, US Pub 937 discloses its fosfomycin formulations are dissolved in a pharmaceutically acceptable carrier, preferably an aqueous carrier or diluent, see paragraph 112. More specifically, US Pub 937 discloses the resulting aqueous formulations may be packaged for use or filtered under aseptic conditions and freeze-dried, the freeze-dried preparation being dissolved in a sterile aqueous solution prior to administration, see paragraph 112.
Further, US Pub 937 discloses its formulations can comprise pharmaceutically acceptable carriers and excipients including liposomes, see paragraph 114. Regarding the dry powder limitation of claim 16, US Pub 937 discloses said liposomes involve the formation of vesicles, dissolved in an appropriate solvent and dried into a film, re-dissolving said film and eventually lyophilized to form a more homogenous lipid mixture which is in a more easily hydrated powder-like form, see paragraph 118.
Regarding claim 17 and the limitation of a retention or larger-volume enema, US Pub 937 discloses the use of an enema formulation, see paragraphs 24, 126-127, 168, 202, and in particular, a retention enema of 500 mL, which reads upon the limitations of a retention enema and large volume enema, see paragraph 205. 
Regarding the limitation of claim 18, where local administration is provided locally via colonoscope, US Pub 937 discloses said local administration of its fosfomycin formulations into the bowel lumen by colonoscopic placement of the drug proximal to an affected area, see paragraph 24.
Regarding claim 20 and the limitation of neoadjuvant chemotherapy, US Pub 937 discloses the safety of fosfomycin in combination with chemotherapy, as it works to exert a protective effect against the toxic action of chemotherapeutic compounds such as cyclosporine and cisplatin, which would be administered to a subject with cancer tumors, see paragraph 96.  Accordingly, in the colorectal cancer subject, one of ordinary skill in the art would have a motivation to combine chemotherapeutic agents with fosfomycin due its protective effects upon said agents, as per US Pub 937.
Regarding claim 21 and the limitation of a combination of a systemic administration of an antibiotic, that reduces fusobacterial or other live microorganisms from tumor cells or metastases remote from the bowel wall, US Pub 092 discloses the systemic administration of an antibiotic to treat colorectal cancer in a subject, see paragraphs 18 and claim 6. Additionally, US Pub 092 discloses the metastases of surgically resected colorectal cancers, where Fusobacterial was detected in 2 out of 11 cases, see paragraph 98.
Regarding claim 22 and the limitation of F. nucleatum in said subject, US Pub 092 discloses F. nucleatum is to be detected and treated in a colorectal cancer patient, see paragraph 70. See also paragraphs 100, 104, 116-120 (Example 4); and 121-125 (Example 5). 
Claim 23 is directed to the method according to claim 1, wherein a bacterial biofilm associated with said tumor or tumors is reduced or eliminated after administration of said composition.
Regarding claim 23, as noted above, the rationale to combine the cited references is the combination of prior art teachings according to known methods to predictably arrive at the claimed invention. Accordingly, the teachings of US Pub 092 (subjects inflicted with a fusobacterial infection in the bowel (intestinal lumen) and known method of US Pub 937 (treating colorectal cancer patients in need with an antibiotic, where said cancer is caused by or linked to fusobacterium), renders claim 23 obvious. See also above rejection of claim 1, regarding the detection of said biofilm associated with colon cancers as per US Pub 092 as evidenced by De Weirdt and Van de Wiele
Regarding claim 24 and the limitation of one or more biocompatible thickening agents (for controlled delivery and adhesion), US Pub 092 discloses its therapeutic compounds are prepared with carriers that will protect the therapeutic compounds against rapid elimination from the body, such as a controlled release formulation. . . Biodegradable, biocompatible polymers can be used, see paragraph 75. 
Regarding claim 25 and the limitation of evaluating an inhibition of said biofilm post administration, US Pub 092, as evidenced by De Weirdt and Van de Wiele, discloses the detection and known association of a Fusobacterium biofilm with colon cancer tumors, see above rejection of claim 1. Accordingly, one of ordinary skill in the art, as per the detection of Fusobacterium with the probes of US Pub 092, where Fusobacterium known to have a biofilm associated with all gut biomes, to be detected in the cells and mucus of a subject’s colon.
Therefore, the claimed invention is obvious over the cited prior art.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/107092, as evidenced by De Weirdt and Van de Wiele (npj Biofilms and Microbiomes (2015) 1, 15026;.2015.26), in view of US 2017/196937 as applied to claims 1, 12-18 and 20-23, in further view of Da Violante et al. (Evaluation of the Cytotoxicity Effect of Dimethyl Sulfoxide (DMSO) on Caco2/TC7 Colon Tumor Cell Cultures, Biol. Pharm. Bull. 25(12) 1600-1603 (2002)). 
While the combination of US Pub 092 in view of US Pub 937 disclose the claimed subject matter of claims 1,12-18, and 20-23 for the reasons discussed supra, which reasons are herein incorporated by reference in their entirety, they do not render claim 19 obvious with regard to the limitations of additional substances listed therein. 
Claim 19 is directed to the method according to claim 16, wherein the dry powder or granulate, and/or the aqueous medium for dissolution, comprises one or more additional substances chosen from the list of dimethyl sulfoxide (DMSO), glycofurol, polyoxyethylene lauryl ether, sodium taurocholate, or sodium caprate.
To address claim 19, Da Violante discloses that the excipient, dimethyl sulfoxide, DMSO, is used to solubilize drugs in assays involving Caco2/TC7 intestinal tumor cells, see abstract and page 1600, bottom of column 1 bridging to column 2.  While the experiments of Da Violante were directed to the exposure of DMSO to Caco2 tumor cell tissues, Da Violante discloses a basis to use DMSO as a drug cosolvent to increase their solubility, where it was demonstrated in recent studies that was safe for use in terms cell membrane integrity in isolated rat intestinal tissue, see page 1600, column 1.  Further, Da Violante discloses use of DMSO 1% concentration in intestinal permeation assays with Caco-2 cell lines, Id. 
Accordingly, the rationale to support a finding of obviousness are the prior art elements (subjects inflicted with a fusobacterial infection in the bowel (intestinal lumen), are treated with the antibiotic fosfomycin, per US Pub 937, where use of the excipient, DMSO is indicated against colon tumor cells) according to known methods (treating colorectal cancer patients in need with an antibiotic, where said cancer is caused by or linked to Fusobacteria, per US Pub 092) to predictably arrive at the claimed invention.
Therefore, the claimed invention is rendered obvious over the cited prior art.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney arguments states that the claimed invention differs from the disclosure in the '092 application by requiring that a composition comprising fosfomycin is administered to a subject, locally into the bowel lumen of said subject, wherein said subject is selected as one having one or more colorectal cancer tumors promoted by a fusobacterium and/or a bacterial biofilm associated with such tumors; where such locally applied composition reduces fusobacteria proliferation and biofilm associated with neoplasia (no need for injection into the tumor, reducing systemic side effects).
The Attorney response states the US Pub 092 prior art does not address the difficulties biofilms present (need for antibiotic to penetrate said biofilm).
The Attorney response states the skilled person would have chosen to use the antibiotics set forth in 092 rather than refer to outside guidance as per the 937 Publication and Da Violante for fosfomycin containing compositions. 
The Attorney response states that  US Pub ‘937 concerned with the use of GCSF macrophage and fosfomycin for the treatment of IBDs such as Crohn’s disease, with no mention of colorectal cancer or its associated biofilm. The Attorney response focuses on examples 2-3 of the 937 reference to note no results are set forth. The Attorney response argues that Da Violante fails to fill the gaps of the US Pub 092 and US Pub 937, especially as US Pub 092 fails with regard to fosfomycin, inhibition of colorectal cancer, as when colonic biofilm is associated with colorectal cancer tumors. 
The Attorney response argues that fosfomycin does not merely diffuse, but is transported into colonic musoca cells actively taken up by the cells to reach bactericidal concentrations for intracellular fusobacteria (see balance of Attorney arguments on page 7 of the Attorney response). 
In response, it is noted that the claimed invention is a method of treating a subject by selecting a subject with colorectal cancer tumors promoted by fusobacterium and/or a bacterial biofilm associated with said tumors.
US Pub 092 discloses methods of detecting and treating colorectal cancer in a subject (see abstract) in particular, the discovery of Fusobacterium can be a proximal cause of colorectal cancer, see paragraph 5. Such detection of fusobacteria with tumor as it is the most abundant taxon in colon tumors vs healthy tissue, see Figure 2C. Fusobacterium levels above to a non-cancer reference indicates an increased risk of having/developing colorectal cancer, see paragraph 7.
US Pub 092 discloses the use of therapeutically effect amounts antibiotics effective against Fusobacteria (and the manufacture of a medicament for use) in a method of treating, delaying development of, or reducing risk of developing, colorectal cancer in a subject, see paragraphs 12-13 and 49-50; formulate din to oral and rectal compositions for delivery into the local lumen, see paragraphs 16, 19and 20. 
Additionally, it is known that fusobacterium are know to infiltrate such local lumen, mucus and cells of the colon, where such 
US Pub 092 discloses the selection of such colon cancer patients in need, where it notes the detection of Fusobacterium sequences in colon cancer DNA, where experiments were performed to determine whether Fusobacterium could be detected in histological sections of colon cancer, and if so, where, see paragraph 99. US Pub 092 discloses Fusobacterium probes detected bacteria in the colorectal cancer and normal tissue sections and were quantitated within the lamina propria and mucus, Id at paragraph 99.  Accordingly, the selection of colon rectal cancer patients by US Pub 092 would necessarily entail selection of colorectal cancer tumors promoted by fusobacterium and a bacterial biofilm associated with such tumors.
Additionally, as evidenced by De Weirdt and Van de Wiele,2 the human gut microbiome is “a structured microbial community that operates like a microbial organ within the human host. A minor but important part of this microbiome is the ability to colonise and thrive within the mucous layer that covers the colon epithelium. . . . Embedded in the host-secreted mucous matrix, they form a ‘mucosal biofilm’ with a distinct composition and functionality,” see abstract.
Further, US Pub 937 discloses use of a composition comprising fosfomycin in the treatment, prevention or alleviation of a bowel condition (IBD) by administration of the composition into the intestinal lumen, see abstract, paragraphs 5, 6, 24, 124 and 145. In particular, US Pub 937 discloses that the antibiotic fosfomycin has bactericidal activity against Fusobacterium, see paragraph 94.
Accordingly, the rationale to support a finding of obviousness are the prior art elements (subjects inflicted with a fusobacterial infection in the bowel (intestinal lumen), are treated with the antibiotic fosfomycin and where it is known such fusobacterium are known to be associated with biofilms, that are known to be present in the mucus and cells of the colon) according to known methods (treating colorectal cancer patients in need with an antibiotic, where said cancer is caused by or linked to fusobacterium) to predictably arrive at the claimed invention.
It is noted that the Attorney arguments argue that US Pub 092 does not disclose the use of fosfomycin for the treatment of colon cancer caused by fusobacterium, where US Pub 937 does not disclose locally administered fosfomycin for treatment of colorectal cancer, but rather against fusobacterium for IBD.
However, as one reference discloses the treatment of the claimed fusobacteria caused disease, colon cancer/tumors; and the other reference disclose the local colorectal delivery of the claimed fosfomycin known to be effective against the claimed fusobacteria, the prima facie case of obviousness is established, as the selection of the fosfomycin antibiotic known to treat the fusobacterial infection in the subject’s colon is taught.
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical Corp Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).
Conclusion
	In conclusion, no claims are allowed.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See npj Biofilms and Microbiomes (2015) 1, 15026; doi:10.1038/npjbiofilms.2015.26; published online 16 December 2015.
        2 See npj Biofilms and Microbiomes (2015) 1, 15026; doi:10.1038/npjbiofilms.2015.26; published online 16 December 2015.